Citation Nr: 0300626	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  00-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for 
service-connected post operative bilateral pneumothoraxes 
with emphysema and chronic obstructive pulmonary disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 
1994.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied entitlement to a 
compensable rating for service-connected post operative 
bilateral pneumothoraxes with emphysema and chronic 
obstructive pulmonary disease (COPD).  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran requested a hearing but later withdrew that 
request. 

In April 2001, the veteran's representative alleged that 
clear and unmistakable error had been committed in a July 
1994 rating decision for failure to rate the veteran's 
thoracotomy scars.  In a January 2002 rating decision, the 
RO established service connection for the scars and 
assigned a noncompensable rating effective from April 
2001.  Because the veteran has not indicated any 
dissatisfaction with that rating decision, the allegation 
of clear and unmistakable error appears to be resolved.  


FINDINGS OF FACT

1.  Post operative bilateral pneumothoraxes with emphysema 
and COPD are currently manifested by an FEV-1 of 84.6 
percent of predicted value; an FEV-1/FVC ratio of 93 
percent; and a DLCO (SB) of 100.7 percent of predicted 
value.  

2.  Maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, or outpatient 
oxygen therapy, is not shown


CONCLUSION OF LAW

The criteria for a compensable rating for post operative 
bilateral pneumothoraxes with emphysema and COPD have not 
been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, 
Diagnostic Codes 6603, 6604 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a July 1994 rating decision, the RO established service 
connection for post operative bilateral pneumothoraxes 
with emphysema and COPD and assigned a noncompensable 
rating under Diagnostic Code 6603-6814.  In September 
1994, the veteran submitted a notice of disagreement to 
the noncompensable rating and the RO issued a statement of 
the case in May 1995; however the veteran did not timely 
file a VA Form 9, Substantive Appeal, and the RO closed 
the case.   

A September 1998 VA outpatient treatment report reflects 
that the veteran reported being short-winded after 
vigorous exercise.  A July 1999 VA treatment report 
reflects that the veteran reported being short-winded 
after minimal exertion.  

In April 2000, the veteran reported to the RO that his 
symptoms were worsening.  In July 2000, he underwent a VA 
compensation and pension examination for respiratory 
diseases.  The examiner noted that the claims file was not 
available.  The examiner noted a history of bilateral 
pneumothoraxes during active service with thoracotomy and 
pleurodesis.  The examiner stated that the veteran denied 
having a cough, having hemoptysis, dyspnea on exertion, 
asthma, or a period of incapacitation due to breathing 
problems.  On examination, the examiner found the heart 
and lungs normal and the extremities to be without 
clubbing, cyanosis, or edema.   The diagnoses were COPD, 
emphysema, and bilateral pneumothoraces status post 
thoracotomy.  

Upon pulmonary function testing in July 2000, forced 
expiratory volume in one second (FEV-1) was 84.6 percent 
of predicted value.  FEV-1 to forced vital capacity (FVC) 
ratio (hereinafter referred to as FEV-1/FVC ratio) was 93 
percent.  Diffusion capacity of carbon monoxide, single 
breath (DLCO (SB)) was 100.7 percent of predicted value.  
Other rating factors, such as maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or 
cardiac catheterization), episode(s) of acute respiratory 
failure, or; outpatient oxygen therapy were not noted.  An 
accompanying clinical report notes good patient effort 
during the test but that the veteran was unable to sustain 
a forced exhalation for the required 6 seconds despite 
many attempts.  Nonetheless, the examiner felt that the 
test was accurate.  

In July 2000, the RO denied a compensable rating.  In 
August 2000, the veteran disagreed with the noncompensable 
rating because during his lung examination he did report 
to the examiner that he had a cough and that exertion 
easily tired him.  He also said that he was unable to 
complete one portion of the pulmonary function test.  

In April 2001, the RO received a VA X-ray report dated in 
May 1998.  The report notes fused ribs on the left, mild 
scoliosis with convexity to the right, cardiac silhouette 
probably within normal limits but appearing to be enlarged 
on the PA (posterior/anterior) view.  No focal infiltrate 
and no pleural fluid was shown.  The impression was 
evidence of probable previous surgery and of COPD.

In April 2001, the veteran's representative noted that the 
claims file had not been made available to the examiner 
during the July 2000 VA examination.  

In June 2001, the RO sent a development letter to the 
veteran that notified him of VA's duty to assist under the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The letter notified the claimant that 
VA would assist him in obtaining evidence necessary to 
substantiate the claim and that an examination had been 
scheduled for him. 

In August 2001, the veteran failed to attend a scheduled 
pulmonary examination.  

II.  Legal Analysis

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim an increased rating and that the requirements of the 
VCAA have been satisfied.  The veteran underwent a VA 
examination to determine the nature and extent of his 
respiratory disability.  The RO mailed him a statement of 
the case (SOC) that discussed the pertinent evidence and 
the laws and regulations related to the claim, and 
notified them of the evidence necessary to prevail on the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the appealed rating decision, the RO informed 
the veteran that his respiratory disability was rated 
under Diagnostic Code 6603 (rating decision, page 1); 
however, in the SOC, the RO provided the rating criteria 
for Diagnostic Code 6604.  Fortunately, identical rating 
criteria are in effect for either respiratory disability 
and the veteran has not reported any confusion over the 
matter.  Therefore, the Board feels that the SOC provides 
adequate notice.  A VCAA letter was sent in June 2001.  
This letter gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

Under the circumstances, the Board finds that no unfair 
prejudice will result by appellate consideration of the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran's earlier examination yielded no 
clinical evidence that could warrant a compensable rating.  
He failed to report for reexamination.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  The regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of disability.  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based 
on lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior 
during motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Rating coexisting conditions: Ratings under diagnostic 
codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other.  Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other or with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a) 
(2002).

A 10 percent rating is warranted for pulmonary emphysema 
or COPD if the following findings are demonstrated: a 
forced expiratory volume in one second (FEV-1) of 71 to 80 
percent predicted, or; an FEV-1 to forced vital capacity 
(FVC) ratio of 71 to 80 percent, or; a diffusion capacity 
of carbon monoxide, single breath (DLCO (SB)) of 66 to 80 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 
6603, 6604 (2002).

A 30 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of 56 to 70 percent predicted, 
or; an FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO 
(SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6604 (2002).

A 60 percent rating is warranted if the following findings 
are demonstrated: a FEV-1 of 40 to 55 percent predicted, 
or; a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Codes 6603, 6604 
(2002).

The maximum 100 percent rating is warranted if the 
following findings are demonstrated: an FEV-1 of less than 
40 percent of predicted value or; a FEV-1/FVC ratio of 
less than 40 percent, or; a DLCO (SB) of less than 40 
percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
or; episode(s) of acute respiratory failure, or; if 
outpatient oxygen therapy is required.  38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6604 (2002).

The veteran's service-connected post operative bilateral 
pneumothoraxes with emphysema and COPD are currently 
manifested by an FEV-1 of 84.6 percent of predicted value; 
an FEV-1/FVC ratio of 93 percent; and, a DLCO (SB) of 
100.7 percent of predicted value.  Maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or outpatient oxygen therapy, are 
neither shown nor alleged.

Comparing the symptoms attributed to the service-connected 
post operative bilateral pneumothoraxes with emphysema and 
COPD with the criteria of the rating schedule, the Board 
finds that the criteria for a 10 percent disability rating 
under Diagnostic Codes 6603, 6604 are not more nearly 
approximated.  The veteran's FEV-1 value of 84.6 percent 
exceeds the 10 percent criterion of 80 percent of 
predicted value.  His FEV-1/FVC ratio of 93 percent 
exceeds the 10 percent criterion of 80 percent.  His DLCO 
(SB) value of 100.7 percent exceeds the 10 percent 
criterion of 80 percent of predicted value.  

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-
connected disability, an extra-schedular evaluation will 
be assigned.  Where the veteran has alleged or asserted 
that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the 
Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is 
enough such evidence, the Board must direct that the 
matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board 
must provide adequate reasons and bases for its decision 
to not so refer it.  Colayong v. West 12 Vet. App.  524, 
536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the veteran's post operative 
bilateral pneumothoraxes with emphysema and COPD have not 
been shown to cause such difficulties as marked 
interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A compensable evaluation for post operative bilateral 
pneumothoraxes with emphysema and COPD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

